HERGET, Judge.
This matter was fixed for argument on December 5, 1960. The defendant-appellant having neither appeared nor filed any brief prior to the date fixed for the submission of the case, the Court, ex proprio motu, under Rule VII, Section 4(h), 8 LSA-R.S. providing:
“Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case.”,
considers said appeal abandoned. In addition, see Couvillion v. Payne, La.App., 103 So.2d 524.
For these reasons, the appeal is dismissed at defendant-appellant’s cost.
Appeal dismissed.
JONES, J., recused.